Citation Nr: 1821868	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO. 12-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent from July 20, 2010 to June 9, 2016, and 20 percent thereafter, for degenerative changes of the lumbar spine.

2. Entitlement to an initial rating in excess of 20 percent for left lower extremity (LLE) radiculopathy associated with degenerative changes of the lumbar spine.

3. Entitlement to an initial rating in excess of 10 percent prior to December 15, 2017, and 20 percent thereafter, for right lower extremity (RLE) radiculopathy associated with degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent

ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to November 1973, from July 1974 to July 1977, and from October 1981 to October 1994. This matter comes before the Board of Veterans' Appeals (Board) from April 2011, February 2013, and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The April 2011 rating decision granted an increase to 10 percent for lumbar spine, effective July 20, 2010. In a February 2013 rating decision, the RO granted service connection for LLE radiculopathy, assigning a 10 percent rating effective July 26, 2012. In an October 2013 rating decision, the RO increased the Veteran's initial rating for LLE radiculopathy to 20 percent, effective July 26, 2012. In September 2013, the Veteran testified at the RO before a Decision Review Officer (DRO). The Board remanded the issue of a higher rating for lumbar spine in September 2014. In an August 2016 rating decision, the RO granted both an increased rating for lumbar spine to 20 percent and service connection for RLE radiculopathy, assigning a 10 percent rating, all effective June 10, 2016. In May 2017, the Board remanded all three issues. In a January 2018 rating decision, the RO increased the Veteran's RLE radiculopathy to 20 percent disabling effective December 15, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

The Veteran applied for a TDIU in January 2018, claiming he is unable to secure or follow a substantially gainful occupation due to his service-connected lumbar spine and lower extremity radiculopathy disabilities. This is an assertion that the disabilities have worsened since the last examination and necessitates new examinations. Palczewski v. Nicholson, 21 Vet. App. 174 (2007). The record shows the RO is evaluating the Veteran's claim and in March 2018 requested medical examinations and opinions to determine the current level of severity of these three disabilities. These examinations are relevant to the issues on appeal and constitute development for which the Board would otherwise have to remand. It is premature to adjudicate the issues without obtaining the results of these examinations.

Accordingly, the case is REMANDED for the following action:

1. Obtain any results of the VA examinations requested on March 21, 2018, for the Veteran's service-connected degenerative changes of the thoracolumbar spine and radiculopathy of the bilateral lower extremities.

2. Readjudicate the claims in light of any new examination reports and/or opinions.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

